Case 2:20-cv-00392-SPC-MRM Document 1 Filed 05/29/20 Page 1 of 5 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

  SAUL CRUZ,

         Plaintiff,

  vs.                                               Case No.:
  GULF COAST CELL PHONES,
  LLC d/b/a METRO PCS, and
  SHAHZAD A. FATMI, Individually.

         Defendants.
                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, SAUL CRUZ (“Cruz” or “Plaintiff”) sues Defendants, GULF COAST

 CELL PHONES, LLC d/b/a METRO PCS, (“Metro”), and SHAHZAD A. FATMI

 (“FATMI”), individually, (collectively referred to as “Defendants”) and states:
                                  NATURE OF ACTION

                This action is for unpaid overtime compensation arising under the Fair

 Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).
                                         PARTIES

                At all times material hereto, Plaintiff was a resident of Lee County, Florida,
 in the Middle District of Florida.

                Defendant Metro was, and continues to be, a Florida Limited Liability

 Company engaged in the transaction of business in Lee County, Florida, with its principal

 place of business located in Cape Coral, Florida.

                Upon information and belief, at all times material to this action, Defendant

 FATMI was and continues to be, a resident of Lee County, Florida.




                                             [ 1]
Case 2:20-cv-00392-SPC-MRM Document 1 Filed 05/29/20 Page 2 of 5 PageID 2




                                 JURISDICTION & VENUE

                  Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C.

 § 216(b). Thus, the Court has subject matter jurisdiction under 28 U.S.C. §1331.

                  Defendant Metro is engaged in the business of selling cell phones and

 service subscriptions to the general public. Defendant Metro’s principal place of business

 is 2708 Santa Barbara Blvd, Cape Coral, Florida 33914. Defendant’s business and activities

 within this judicial district are substantial and not isolated.

                  Individual Defendant FATMI resides in the Middle District of Florida and

 is the owner of the corporate Defendant Metro.

                  The Middle District of Florida is the proper venue for this action because

 Defendants reside in the judicial district, and the events giving rise to the claim occurred

 in the judicial district.
                                      FLSA COVERAGE
 Enterprise Coverage

                  At all times material to this action, within the meaning of the FLSA,

 Defendants were Plaintiff’s “employers,” and Plaintiff was an “employee” of Defendants.

                  At all times material, Defendants employed at least two or more employees

 who handled, sold, or otherwise worked with goods or materials that had once moved

 through interstate commerce.

                  At all times material, Defendants had gross sales volume of at least

 $500,000 annually.

                  At all times material, Defendants have and continue to be an “enterprise

 engaged in commerce” within the meaning of the FLSA.




                                               [ 2]
Case 2:20-cv-00392-SPC-MRM Document 1 Filed 05/29/20 Page 3 of 5 PageID 3




 Individual Coverage

               At all times material hereto, Plaintiff was “engaged in commerce” and is

 subject to individual coverage under the FLSA in that:

                   i9jTThe products and materials that Plaintiff used on a regular and

                       recurrent basis, which were supplied to him by his employers to

                       use on the job, moved through interstate commerce; and

                   i: jTPlaintiff regularly placed and received calls to and from out-of-

                       state customers, prospective customers, vendors, suppliers, as well

                       as purchased supplies to further Defendants’ business purposes,

                       and used the internet and Defendants’ computer system to perform

                       his job duties.

               At all times material hereto, the work performed by the Plaintiff was

 essential to the business conducted by Defendants.

 Individual Liability – Defendant Fatmi

               At all times material, Defendant Fatmi was the Managing Member and

 owner of Defendant Metro.

               At all times material, Defendant Fatmi regularly held and/or exercised the

 authority to hire and fire employees of Defendant Metro, and to determine the work

 schedules for the employees of the company. Defendant Fatmi also held and exercised the

 authority to control the finances and operations of Defendant Metro.

               By virtue of having held and/or exercised the authority to: (a) hire and fire

 employees of Metro; (b) determine the work schedules for the employees of Metro; and (c)

 control the finances and operations of Metro, Defendant FATMI, is an employer as defined

 by 29 U.S.C. §201 et. seq.



                                            [ 3]
Case 2:20-cv-00392-SPC-MRM Document 1 Filed 05/29/20 Page 4 of 5 PageID 4




                          STATEMENT OF CLAIM
                                  COUNT I
               VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

                Plaintiff realleges Paragraphs 1 through 17 as if fully stated herein.

                Defendants own and operate five Metro PCS franchise locations in Lee

 County, Florida.

                Plaintiff was employed by Defendants from approximately July 22, 2019

 through April 30, 2020.

                While employed, Plaintiff was paid by the hour. His hourly rate was $9.00

 per hour throughout his employment.

                During his employment, Plaintiff worked in excess of forty (40) hours per

 week in several workweeks. Defendants failed to pay Plaintiff time and one half his regular

 rate for all hours worked in excess of forty (40) in a workweek.

                Plaintiff is entitled to be paid at the rate of time and one-half his regular

 hourly rate for all hours worked in excess of the maximum hours provided for in the FLSA.

                Defendants knew of their obligation to pay Plaintiff overtime under the

 FLSA. Defendants willfully avoided their obligation to pay overtime compensation.

                Due to the willful nature of the violations, Plaintiff is also entitled to

 liquidated damages under the FLSA.

                Plaintiff is entitled to an award of his reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff respectfully requests that final judgment be entered in

 his favor against Defendants as follows:

                a. Declaring that Defendants have violated the maximum hour provisions

                    of 29 U.S.C. § 207;


                                             [ 4]
Case 2:20-cv-00392-SPC-MRM Document 1 Filed 05/29/20 Page 5 of 5 PageID 5




               b. Awarding Plaintiff overtime compensation in amounts according to

                   proof;

               c. Awarding Plaintiff liquidated damages in an equal amount to unpaid

                   overtime;

               d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                   this litigation pursuant to 29 U.S.C. § 216(b);

               e. Awarding Plaintiff post-judgment interest; and

               f. Ordering any other and further relief this Court deems to be just and

                   proper.
                                     JURY DEMAND
       Plaintiff demands trial by jury on all issues so triable as of right.



 Dated: May 29, 2020
                                 Respectfully submitted,
                                            By:     /s/ Jason L. Gunter
                                                    Jason L. Gunter
                                                    Fla. Bar No. 0134694
                                                    Conor P. Foley
                                                    Fla. Bar No. 111977
                                                    GUNTERFIRM
                                                    1514 Broadway, Suite 101
                                                    Fort Myers, FL 33901
                                                    Phone: (239) 334–7017
                                                    Fax: (239) 236–8008
                                                    Email: Jason@Gunterfirm.com
                                                    Email: Conor@Gunterfirm.com




                                             [ 5]
